      Case: 1:18-cv-00011-CAB Doc #: 47 Filed: 05/06/19 1 of 1. PageID #: 422




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



DANIEL JONES, ET AL.,                        )       CASE NO. 1:18-cv-00011
                                             )
                      Plaintiff,             )       JUDGE CHRISTOPHER A. BOYKO
                                             )
               vs.                           )
                                             )
THE LUBRIZOL CORPORATION,                    )       ORDER
                                             )
                      Defendant.             )

CHRISTOPHER A. BOYKO, J:

       Pursuant to this Court’s December 10, 2018 Order, the opt-in period has expired. The

Parties shall submit a Status Report to the Court by May 13, 2019. The Parties shall provide

their availability for a Settlement Conference to be held on any of the following dates: June 19,

June 20, June 21 or June 26.

       IT IS SO ORDERED.

                                      s/ Christopher A. Boyko
                                      CHRISTOPHER A. BOYKO
                                      United States District Judge
Dated: May 6, 2019
